Citation Nr: 1524545	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  13-03 469A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran served on active duty from January 1943 to October 1945.  He died in April 2002.  The appellant is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2012 rating decision in which the RO denied service connection for cause of the Veteran's death.  In January 2012, the appellant filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2012, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2013.

In May 2015, the Deputy Vice Chairman granted the motion of the appellant's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2014).

This appeal has been processed utilizing the paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) claims processing systems


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished. 

2.  The Veteran died in April 2002 at the age of 82; the immediate and sole cause of death listed on the death certificate was congestive heart failure. 

3.  At the time of the Veteran's death, service connection was in effect left forefoot amputation (rated as 40 percent disabling); residuals of gunshot wound to the right foot (rated as 20 percent disabling); and  residuals of gunshot wound, Muscle Group XII (rated as 10 percent disabling).  

4.  The competent medical opinion evidence is in relative equipoise regarding the matter of whether the Veteran's service-connected disabilities contributed substantially or materially to cause his death from  fatal congestive heart failure or aided and lent assistance to the production of his death..


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, the criteria for service connection for the cause of Veteran's death are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A (West  2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Given the favorable disposition of the claim for service connection for the cause of the Veteran's death, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.


Analysis

The appellant is seeking service connection for the cause of the Veteran's death.  She avers that the Veteran's service-connected disabilities contributed to his death by leading to his fatal congestive heart failure.  She has specifically stated that her husband was confined to a wheel chair and unable to walk or exercise due to his wounds from service and for this reason was susceptible to heart problems (February 2013 Form 9).  

To establish entitlement to service connection for the cause of the Veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially to his death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2014).  Service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  To be considered a contributory cause of death, it must be shown that service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that service- connected disability casually shared in producing death; rather, a causal connection must be shown.  Id.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In adjudicating a claim for benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See generally 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the pertinent evidence in light of the governing legal authority, and resolving all reasonable doubt in the appellant's favor, the Board finds that service connection for the cause of the Veteran's death is warranted.

As reflected on his death certificate, the Veteran died in April 2002.  The sole cause of death was listed as congestive heart failure.  

Private medical records dated from 2000 until the Veteran's death in April 2002 are on file.  The records reveal that the Veteran had multiple health problems in his later years including: Alzheimer's dementia; benign prostatic hypertrophy; chronic lymphocytic leukemia; and chronic obstructive pulmonary disease (COPD).  

At the time of his death, service connection was in effect left forefoot amputation (rated as 40 percent disabling); residuals of gunshot wound to the right foot (rated as 20 percent disabling); and for residuals of gunshot wound, Muscle Group XII (10 percent disabling).

In support of the claim, the file contains a June 2011 medical statement of Dr. G. B., the Veteran's treating private physician from 1991 until his admission to a nursing home.  The doctor explained that the Veteran's war wounds confined him to a wheelchair and bed and chair existence, which greatly impacted his ability to clear pulmonary secretions and directly contributed to his pneumonia and subsequent death.  The doctor concluded that the Veteran's war wounds directly contributed to his death.  

Also on file is a VA medical opinion which was provided in January 2012.  After review of all the available evidence, the examiner opined that the Veteran's death was less likely than not (less than 50 percent probability) incurred in or caused by an in service injury event, or illness.  It was explained that the cause of death was clearly documented as being from congestive heart failure, which was noted as due to underlying heart disease.  The opinion stated that the vast majority of congestive heart failure is either from coronary artery disease or from structural heart disease (i.e. valve disease) and that the data in the claims file clearly showed that the Veteran had valve disease (aortic stenosis) as well as coronary artery disease risk factors including smoking, history atrial fibrillation, hypertension and vascular disease  The examiner opined that these were the most likely causes of his congestive heart failure and observed that the Veteran's amputations and residuals from his gunshot wounds were stable based on review of the claims file and that he had lived with them for over 50 years.  The examiner concluded that there was no medical evidence connecting the service-connected conditions to heart disease.  

Notably, both opinions were rendered by competent medical professionals and were based on full consideration of the Veteran's documented medical history and applicable medical principles.   Significantly, the Board finds no reason to question the credentials and experience of either the private doctor who provided the June 2011 opinion or the VA examiner who provided the 2012 opinion.  In essence, the Board finds no adequate basis to reject either competent medical opinion based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  Hence, both opinions have been assigned relatively equal  probative weight by the Board.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (1998); (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  
In a claim for VA benefits, an appellant need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.  Gilbert, 1 Vet. App. at 54.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine, when the evidence is in "relative equipoise, the law dictates that the claimant prevails.  Id. 

Based on the foregoing, the Board finds that competent, probative medical opinion the evidence is in equipoise with regard to the matter of whether the Veteran's service-connected disabilities contributed substantially or materially to cause his death from congestive heart failure;, or  lent assistance to the production of his death.  To the extent that there is any reasonable doubt as to this critical inquiry, that doubt is resolved in the appellant's favor.  Accordingly, the Board concludes that service connection for the cause of the Veteran's death is warranted.


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


